Citation Nr: 0719727	
Decision Date: 06/29/07    Archive Date: 07/05/07	

DOCKET NO.  05-21 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1957 to December 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2004 and December 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran's degenerative joint disease of the lumbar spine 
is presently characterized by forward flexion of the 
thoracolumbar spine to 30 degrees, with no current evidence 
of incapacitating episodes or unfavorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.71a, Diagnostic Codes (Codes) 5242, 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; VA medical treatment records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
service-connected degenerative joint disease of the lumbar 
spine.  In pertinent part, it is contended that various 
manifestations of that disability are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the 40 percent schedular 
evaluation now assigned.

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the physical 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, the absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2006).

In the present case, the veteran's claim for an increased 
evaluation for his service-connected degenerative joint 
disease of the lumbar spine was received in September 2004.

At the time of a VA orthopedic examination in May 2004, it 
was noted that the veteran's claims folder was available, and 
had been reviewed.  When questioned, the veteran complained 
of back pain which was 7/10 in severity, but without 
radiation.  Reportedly, the veteran's only treatment in 
recent years had been chiropractic adjustments.  Presently, 
the veteran took no medication for his service-connected low 
back disability.  However, according to the veteran, he 
suffered from slight bladder incontinence, as well as 
occasional bowel incontinence.  Reportedly, the veteran had 
recently undergone surgery for an abdominal aortic aneurysm, 
from which he was recovering.

On physical examination, tests of straight leg raising were 
negative on the right and positive at 75 degrees on the left.  
Range of motion measurements showed flexion to 60 degrees, 
with extension to 10 degrees.  Right and left lateral 
rotation were to 15 degrees.  Noted at the time of 
examination was that rotary movement could not be evaluated 
due to instability.  There was, however, some evidence of an 
increase in lumbar paraspinous muscle tone on the right.  The 
veteran utilized a cane, and was very unstable in getting 
around.  There was no additional limitation of the back with 
repetitive use, nor was there any evidence of additional 
limitation during flare ups.  Further examination showed some 
increase in muscle tone in the right lumbar area, though with 
no weakness or tenderness.  Tendon reflexes were absent at 
the knee and ankle level, and there was no sensation to 
pinprick and vibratory stimulation of both feet.  According 
to the veteran, over the course of the past 12 months, he had 
been incapacitated on one occasion for a period of three days 
due to his back.

At the time of a subsequent VA orthopedic examination in 
October 2005, it was noted that the veteran's claims folder 
was available, and had been reviewed.  When questioned, the 
veteran complained of back pain which was "constant and 
daily."  However, he had experienced no incapacitating 
episodes over the course of the past year due to his lower 
back.  When questioned, the veteran stated that he was 
currently taking no pain medication for his back.  Nor was 
there any evidence of incoordination.  Movements of the 
veteran's legs and back were weak, though there was no 
increased limitation during flare ups or repetitive motion.  

On physical examination, it was noted that the veteran 
weighed in excess of 250 pounds.  The veteran was in an 
electric wheelchair, and was unable to get out of the chair 
by himself.  Accordingly, the veteran was examined in his 
wheelchair.  Examination showed flexion to 15 degrees, with 
approximately 5 degrees of right and left lateroflexion, but 
no tenderness on palpation.  There were no reflexes present 
in the veteran's knees and ankles, and extension was 
described as "very weak."

During the course of a VA peripheral nerve examination in 
November 2005, it was once again noted that the veteran's 
claims folder had been reviewed.  Also noted was that the 
examination was being conducted in order to determine the 
level of disability attributable to the veteran's service-
connected back condition.  When questioned, the veteran 
complained of low back pain, with occasional extension down 
his left leg.  Reportedly, the veteran was unable to stand 
for very long due to low back pain.  Range of motion 
measurements showed forward flexion to 30 degrees.  According 
to the examiner, he was unable to perform a more complete 
range of motion test due to the veteran feeling as if he 
needed to sit down.  Tests of strength in the veteran's lower 
extremities showed good strength in the quadriceps, ankle 
dorsiflexors, and ankle plantar flexors on both sides.  There 
was reduced sensation in the left lower extremity up to the 
knee, and adequate sensation in the right leg below the knee.  
With back movement, there was some pain, but no identifiable 
spasm.  When questioned, the veteran denied any history of 
incapacitating episodes over the course of the past 12 
months.  According to the examiner, since the veteran was a 
diabetic, he (i.e., the examiner) was unsure what part of his 
complaints were due to the peripheral nerves.

In the opinion of the examiner, the veteran suffered from 
some "serious medical disorders" involving his peripheral 
vessels, and had probably suffered a stroke.  Also noted was 
that the veteran was a diabetic and greatly overweight.  
According to the examiner, the veteran was unemployable due 
to a combination of his back problem, diabetes, obesity, and 
peripheral vascular disease, and not due solely to his 
service-connected degenerative joint disease of the lumbar 
spine.  In fact, the veteran's low back problem was 
responsible for only about one-third of the veteran's 
"overall problem."

At the time of a VA general medical examination in September 
2006, there was noted a past history of obesity, sleep 
disturbance, peripheral vascular disease, cholelithiasis, 
adult onset diabetes, abdominal aortic aneurysm, 
arteriosclerotic cardiovascular disease, chronic obstructive 
pulmonary disease, a possible right cerebral vascular 
accident with left upper extremity weakness, and chronic low 
back pain.  Following examination, it was the opinion of the 
examiner that the veteran's spinal functional impairment was 
only "mild," and that his major impairment was his 
nonservice-connected peripheral vascular disease, obesity, 
and chronic obstructive pulmonary disease. 

Pursuant to applicable law and regulation, a 40 percent 
evaluation is warranted for service-connected degenerative 
joint disease of the lumbar spine where there is evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or, in the alternative, evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the previous 12 months.  An increased, 
which is to say, 50 percent evaluation requires demonstrated 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine, while a 60 percent evaluation requires evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  These evaluations are to be 
applied with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease.  Moreover, 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment are to be 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Codes 5242, 5243 (2006).

Based on the aforementioned, it is clear that the 40 percent 
evaluation currently in effect for the veteran's service-
connected degenerative joint disease of the lumbar spine is 
appropriate, and that an increased rating is not warranted.  
This is particularly the case given the fact that, at no time 
during the course of the current appeal has the veteran shown 
evidence of unfavorable ankylosis of his entire thoracolumbar 
spine.  Nor is there evidence that, at present, the veteran 
suffers from incapacitating episodes consisting of a period 
or periods of acute signs and symptoms due to intervertebral 
disc syndrome requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Code 5243 
(2006).  Accordingly, an evaluation in excess of 40 percent 
for the veteran's service-connected low back disability is 
not warranted.  

In reaching the above determination, the Board acknowledges 
that, at the time of the aforementioned VA orthopedic 
examination in May 2004, the veteran reported problems with 
slight bladder incontinence, as well as occasional bowel 
incontinence.  However, on subsequent VA orthopedic 
examinations, there was no evidence of any such problem.  
Moreover, while at present, the veteran has chosen to confine 
himself to a wheelchair, this "confinement" is not the result 
solely of the veteran's service-connected degenerative 
disease of the lumbar spine.  In point of fact, and as noted 
above, functional impairment attributable solely to the 
veteran's lumbar spine disability has been described as 
"mild," and responsible for no more than one-third of the 
veteran's "overall problem."

The Board has taken into consideration the veteran's 
contentions regarding the increase in severity of his 
service-connected low back disability, and the effect of that 
disability on his everyday activities.  However, based upon a 
full review of the entire evidence of record, the Board is of 
the opinion that no more than a 40 percent evaluation is in 
order for the veteran's service-connected degenerative joint 
disease of the lumbar spine.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)] redefined VA's duty to assist a 
veteran in the development of his claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of September 2004 and 
March 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for an increased rating, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes both VA 
outpatient treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


ORDER

An evaluation in excess of 40 percent for degenerative joint 
disease of the lumbar spine is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


